DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20 – 38 are objected to because of the following informalities:
“the plurality of relay device” (claim 28, lines 3 – 4) should read “the plurality of relay devices”;
	proper punctuation (semi-colon separation) and a new paragraph should be used between the preamble and body of claims (claim 32, line 2 “including a plurality”; claim 38, line 38, line 3 “including: a plurality”) to improve readability of the claim language;

Claim 20 recites the limitation "the corresponding relay device" in lines 7 – 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a corresponding relay device” or “one of the each of the plurality of relay devices”;
Claim 32 recites the limitation "the corresponding relay device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a corresponding relay device” or “one of the each of the plurality of relay devices”;
Claim 38 recites the limitation "the corresponding relay device" in lines 6 – 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a corresponding relay device” or “one of the each of the plurality of relay devices”;

Claim 20 recites the limitation "the SIP signal" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the initial SIP signal”;
Claim 20 recites the limitation "the received SIP signal" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the received initial SIP signal”;
Claim 32 recites the limitation "the SIP signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the initial SIP signal”;
Claim 32 recites the limitation "the SIP signal" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the initial SIP signal”;
Claim 32 recites the limitation "the received SIP signal" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the received initial SIP signal”;
Claim 32 recites the limitation "the SIP signal" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the initial SIP signal”;
Claim 38 recites the limitation "the SIP signal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the initial SIP signal”;
Claim 38 recites the limitation "the SIP signal" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the initial SIP signal”;
Claim 38 recites the limitation "the received SIP signal" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the received initial SIP signal”;
Claim 38 recites the limitation "the SIP signal" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the initial SIP signal”;

Claim 20 recites the limitation "the call" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a call”;
Claim 32 recites the limitation "the call" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a call”;
Claim 38 recites the limitation "the call" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a call”;

Claim 31 recites the limitation "a recipient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the recipient”;

Claim 26 recites the limitation "a packet processing unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the packet processing unit” or “a second packet processing unit”;
Claim 30 recites the limitation "a packet processing unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the packet processing unit” or “a second packet processing unit”;

Claim 30 recites the limitation "a condition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the condition” or “a second condition”;

Claim 36 recites the limitation "the fourth relay devices" in lines 14 – 15.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the fourth relay device”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Double Patenting Considerations:
U.S. Pat. Appl. No. 17/608,287:
The claim language of ‘287 does not contain “a plurality of relay devices” and a database that stores information on at least one subscriber registered in the corresponding relay device” as seen in the independent claim language of the present Application.
Therefore, there is no double patenting rejection in the current Application in relation to ‘287.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38 is rejected under 35 USC 101 because per the storage medium claim 38 reads on a carrier wave.
Examiner notes the following language in the current specification: “The storage medium includes any type of storage medium that stores programs and data so that a computer system reads the programs and the data ....” (p. 13, paragraph 43)

Therefore, the term “storage medium” is not clearly defined in the specification or claim language as omitting data signals, carrier waves, or other transport mechanisms.
Therefore, by not omitting these possibilities, data signals, carrier waves, and other transport mechanisms can be considered possibilities for the “storage medium” claim 38 in the present claim language.

In order to overcome this rejection, the language “A non-transitory storage medium” should be used in claim 38.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/